I concur generally in the conclusions reached by the majority opinion, but do not approve the manner in which the opinion construes the statute 12 O. S. 1941 § 299. According to my view that statute is applicable here, and it being presented and urged, I think we should so hold.
But if that statute is applicable it seems to me the record shows that plaintiff here voluntarily assumed the burden of proof on the point or proposition of good cause for nonappearance before the equalization board. It is implied by the majority opinion that the record should be construed to show that plaintiffs proof not only failed to sustain the burden, but, on the contrary, definitely established lack of any such good cause in the instant case. In any event, I think we should not hold this statute to be without application to such proceedings.